Citation Nr: 1647136	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  09-21 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for endometriosis. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a hysterectomy, to include as secondary to endometriosis. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for abdominal muscle and nerve damage, to include as secondary to endometriosis. 

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for adhesions, to include as secondary to endometriosis. 

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for neurogenic bowel, to include as secondary to endometriosis. 

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for neurogenic bladder, to include as secondary to endometriosis. 

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for generalized anxiety disorder (GAD), to include as secondary to endometriosis. 

8.  Entitlement to service connection for an acquired psychiatric disorder, other than GAD, to include posttraumatic stress disorder (PTSD); and delusional disorder, paranoid disorder, paranoid schizophrenia, and major depressive disorder. 


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In December 2015, the Board determined that the Veteran's petition to reopen the claim for service connection for GAD raised a claim of entitlement to service connection for an acquired psychiatric disorder other than GAD, to include posttraumatic stress disorder (PTSD); and delusional disorder, paranoid disorder, paranoid schizophrenia, and major depressive disorder.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); 38 C.F.R. § 3.159 (c) (2015).  The Board found that under Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), new and material evidence was required to reopen the Veteran's previously denied claim of entitlement to service connection for GAD.  She had not yet been diagnosed with PTSD and has not described a stressor, and her delusional disorder, paranoid disorder, possible schizophrenia, and major depressive disorder were not yet diagnosed at the time of the November 2005 final denial of her GAD claim.  Therefore, the issues are characterized as listed on the title page of this decision because her claims for entitlement to service connection for PTSD, major depressive disorder, delusional disorder, paranoid disorder, and possible schizophrenia were not previously adjudicated as part of her GAD claim. 

In April 2016, the Colorado Division of Veterans Affairs revoked representation of the Veteran due to out of state residency.  An October 2016 letter advised the Veteran regarding the withdrawal of representation and notified her of options for representation.  The Veteran returned a signed "pro se election form" and indicated that she wished to represent herself.  As such, the Board will recognize the Veteran as pro se.

The Veteran initially requested a hearing before a Veterans Law Judge (VLJ).  In November 2014, the Veteran withdrew her request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and the Board may proceed.
 
A petition to reopen a previously denied claim of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for bowel and bladder disabilities resulting from a hysterectomy performed at a VA medical facility in September 1992 has been raised by the record in a January 2006 VA treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Review of the record shows that the Veteran's service medical treatment records are incomplete.  A dated December 1989 VA Form 70-3101-4, Request for Information, shows that the Veteran's service medical treatment records were requested.  In a January 1990 response, the National Personnel Records Center (NPRC) indicated that there were no medicals and to "see the attached 200."  A DA Form 200 dated in 1983 indicated that the Veteran's health and dental records were sent to Commander, USA Enl Recd's & Evaluation Ctr, Ft Benjamin Harrison, IN 46249.  In July 2002, a PIES request was sent to Code 13, requesting the Veteran's service medical treatment records.  A response noted that: "Meds were sent your office on 09/28/1989 under file # [...].  There are no addt'l meds at Code 13."  Subsequently, in 2005, it appears that a VA Form 21-3101 requested the service medical treatment records from Ft Benjamin Harrison as it noted an enclosed DA Form 200, indicating that the records were sent to that location.  The request form did not list the contact information for Ft Benjamin Harrison.  The Board has been unable to locate any response despite the RO's notation in an October 2005 memorandum for the record that a negative response was received from Ft Benjamin Harrison.  Given VA's duty to assist, the Board finds that further efforts must be made to locate the Veteran's complete service medical treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(2) (2015) (VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts would be futile).

In a dated September 2012 Report of General Information, in connection with petitions to reopen claims including for entitlement to service connection for a hysterectomy, and a bladder condition, and anger/depression/anxiety condition, the Veteran identified that she received medical treatment from the Denver VA Medical Center (VAMC) since the 1980s.  The earliest request for VA medical treatment records shows a request for records from the date of September 1994.  While there are some earlier VA medical treatment records dated in the 1980s and 1990s, the Board finds that a request must be made to obtain all VA medical treatment records from the Denver VAMC since discharge from service I August 1983 and prior to September 1994.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the Veteran claims that her psychiatric disorder is related to active service.  Service medical treatment records show that the Veteran reported experiencing frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort, on separation from active service.  A VA examination is required to determine whether any psychiatric disorder is related to active service.  See 38 C.F.R. § 3.159 (c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As the Veteran's claim is being remanded, she should also be provided another opportunity to provide any details regarding in-service stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a new VCAA notice letter regarding her claim for service connection for PTSD and request that she provide any details regarding alleged in-service stressors.

2.  Associate with the record a copy of the negative response received from Ft. Benjamin Harrison pursuant to a request for service treatment records, as noted in an October 2005 RO Memorandum.  If such response is not located, make additional efforts, to include contacting Ft. Benjamin Harrison and any other indicated records depository, to locate the Veteran's service medical treatment records.  Any negative response must be associated with the claims folder.  If no records are located and further efforts would be futile, issue a formal finding of unavailability with respect to the service treatment records and notify the Veteran accordingly.

3.  Request all VA medical treatment records from the Denver VAMC prior to September 1994.  

4.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims folder must be made available for review.  The examiner must comment on the following:  

a.  Does the Veteran have a diagnosis of PTSD?

If a diagnosis of PTSD cannot be made, the examiner must provide an explanation.

b.  If so, is the Veteran's PTSD at least as likely as not (50 percent probability or more) related to fear of hostile military activity?

c.  Is the Veteran's PTSD at least as likely as not (50 percent probability or more) related to any other corroborated in-service stressor? 

d.  Is any psychiatric disability, other than PTSD, at least as likely as not (50 percent probability or more) related to the Veteran's active service?

Rationale must be proffered for any opinion rendered.

5.  After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran, and allow for an adequate period of time for response. Thereafter, return the appeal to the Board for review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



